Name: 98/472/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 8 July 1998 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1998-07-25

 Avis juridique important|41998D047298/472/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 8 July 1998 appointing a member of the Court of First Instance of the European Communities Official Journal L 209 , 25/07/1998 P. 0052 - 0053DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 July 1998 appointing a member of the Court of First Instance of the European Communities (98/472/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1),Whereas the terms of office of Mr Josef Azizi, Mr Cornelius Paulus Briet, Mr Marc Jaeger, Mr Andreas Kalogeropoulos, Mr Koenraad Lenaerts, Mr Rui Manuel Gens De Moura Ramos, Mrs Virpi Tiili and Mr Bo Vesterdorf expire on 31 August 1998;Whereas seven members were appointed by a Decision of the Representatives of the Governments of the Member States on 27 May 1998;Whereas, to complete the partial replacement of members of the Court of First Instance, it is necessary to appoint an eighth member,HAVE DECIDED AS FOLLOWS:Article 1 Mr A.W.H. Meij is hereby appointed Judge to the Court of First Instance for the period 1 September 1998 to 31 August 2004.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 8 July 1998.The PresidentM. SCHEICH(1) OJ L 319, 25. 11. 1988, p. 1 as corrected by OJ C 215, 21. 8. 1989, p. 1. Decision as last amended by Decision 95/1/Euratom, ECSC, EC adjusting the instruments concerning the accession of new Member States to the European Union (OJ L 1, 1. 1. 1995, p. 1).